Citation Nr: 0413208	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  04-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  

This case has been advanced on the docket because of the 
veteran's advanced age.  68 Fed. Reg. 53682-84 (Sept. 12, 
2003).  


REMAND

In this case, a claim of service connection for tinnitus was 
previously considered by the RO in May 1999.  The veteran was 
notified of the denial of his claim on June 3, 1999, but he 
did not initiate an appeal within the time period allowed.  
38 C.F.R. §§ 20.302, 20.1103 (1998).  This prior decision 
therefore became final.  Id.  (Although the claim was denied 
as not well grounded, this is not an instance where a timely 
motion was made for re-adjudication under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 7, 114 
Stat. 2096, 2099-2100 (2000).)  

New and material evidence is required to reopen a previously 
denied claim of service connection.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).  Because the veteran's claim 
to reopen that is now before the Board was filed subsequent 
to August 29, 2001 (the RO received the veteran's claim to 
reopen on March 31, 2003), the provisions of 38 C.F.R. 
§ 3.156 in effect subsequent to August 29, 2001, that define 
new and material evidence apply.  66 Fed. Reg. 45620 (Aug. 
29, 2001).  

When the RO addressed the veteran's claim to reopen in an 
April 2003 letter to the veteran, the RO appeared to have 
used a definition of new and material evidence that closely 
mirrored the provisions of 38 C.F.R. § 3.156 (2001).  No 
mention of 38 C.F.R. § 3.156 (2003) was made in the statement 
of the case provided to the veteran in February 2004.  Thus, 
the veteran has not been provided notice of the version of 
38 C.F.R. § 3.156 which is applicable to his claim.  
Therefore, in order to ensure that the RO uses the correct 
version of 38 C.F.R. § 3.156, and more importantly, to ensure 
that the veteran is given notice of the version applicable to 
his claim to reopen, a remand is required.  Without this 
notice to the veteran, the Board can not be assured that the 
veteran has been given opportunity to argue his case and 
present evidence that might serve to reopen his claim of 
service connection for tinnitus.  

In addition, a review of the claims file reflects that when 
the veteran was examined for tinnitus by VA in August 2003 at 
the VA Medical Center (VAMC) in Buffalo, New York, the 
examining physician reported that the veteran had earlier 
received treatment at that facility.  A review of the claims 
file reflects that the RO has not secured treatment reports 
from the VAMC in Buffalo, New York with respect to the 
veteran's claim.  As for VA's obligation to secure the 
aforementioned records, it should be pointed out that VA 
adjudicators are charged with constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, 
the Board notes that, because of the need to ensure that all 
potentially relevant VA records are made part of the claims 
file, a remand is necessary.  Id.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003).  The veteran should be 
specifically told of the information 
or evidence he should submit to 
substantiate his claim to reopen, 
and he should be told of the 
information or evidence that VA will 
obtain, namely VA records identified 
in paragraph 2 below.  38 U.S.C.A. 
§ 5103(a) (West 2002).  

2.  The RO should obtain copies of 
all relevant VA treatment records 
from the VAMC in Buffalo, New York.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  In adjudicating the 
veteran's application to reopen, the 
RO should use the exact definition 
of "new and material" evidence as 
set forth in 38 C.F.R. § 3.156 
(2003).  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should make it clear to 
the veteran that the provisions of 
38 C.F.R. § 3.156 (2003) apply 
because his claim to reopen was 
filed after August 29, 2001.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, §§ 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

